Name: Commission Regulation (EEC) No 1569/89 of 6 June 1989 fixing additional amounts for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 89 Official Journal of the European Communities No L 154/5 COMMISSION REGULATION (EEC) No 1569/89 of 6 June 1989 fixing additional amounts for certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, whereas, according to the information received by the Commission, offers from third countries in the determi ­ nation of which not only the prices shown in customs documents but also all other indications concerning the prices ruling in third countries, are taken into account, are developing in such a way that additional amounts should be fixed for those products at the level shown in the Annex ; Whereas, in accordance with Article 1 of Regulation No 121 /65/EEC (4) and with Regulations (EEC) No 564/68 (*), (EEC) No 998/68 {% (EEC) No 2260/69 Q and (EEC) No 1570/71 (8), as amended by Regulation (EEC) No 4159/87 (9), the levy on certain products listed in those Regulations which originate in and come from the Federal Republic of Austria, the People's Republic of Poland, the Hungarian People's Republic, the Socialist Republic of Romania and the People's Republic of Bulgaria should not be increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular the second sub ­ paragraph of Article 13 (5) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation (EEC) No 209/88 of 26 January 1988 on fixing the additional amount for imports of pigmeat products from third countries (3) ; HAS ADOPTED THIS REGULATION : Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Article 1 The additional amounts provided for in Article 13 of Regulation (EEC) No 2759/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports listed according to product and country of origin in that Annex ; Article 2 This Regulation shall enter into force on 7 June 1989 .Whereas Regulation (EEC) No 209/88 lays down certain detailed rules, to that end, and in particular for determi ­ ning the free-at-frontier offers for those products ; (*) OJ No 155, 18 . 9 . 1965, p . 2560/65 . O OJ No L 107, 8 . 5. 1968 , p . 6 . (6) OJ No L 170, 19 . 7 . 1968 , p. 14 . O OJ No L 286, 14. 11 . 1969, p. 22. (8) OJ No L 165, 23. 7 . 1971 , p. 23 . (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 21 , 27. 1 . 1988, p. 5. ( ») OJ No L 392, 31 . 12. 1987, p. 43 . No L 154/6 Official Journal of the European Communities 7. 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels, 6 June 1989. For the Commission Ray MAG SHARRY Member of the Commission ANNEX to the Commission Regulation of 6 June 1989 fixing additional amounts for certain pigmeat products (Ecu/100 kg) CN code Origin of imports (') Supplementary amount 0203 11 10 01 30 0203 21 10 01 30 () Origin : 01 Finland!